Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed February 2, 2022, claims 1, 2, 6, 8, 10, 11, 13, 15, 16, 19-24, 27, 28, and 30 has been amended, claims 3, 12, 25, and 29 has been cancelled, claims 1-2, 4-11, 13-24, 26-28, and 30 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 8 paragraph 2, filed February 2, 2022, with respect to claims 10, 11, 27 and 28 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 10, 11, 27 and 28  have been withdrawn. 
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 8 paragraph 5 – page 15, filed February 2, 2022, with respect to claims 1-2, 4-11, 13-24, 26-28, and 30 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 12 paragraph 3 – page 7 paragraphs 3, “ … Chen fails to teach, suggest, or disclose a method of wireless communication at a first UE by determining DRX information associated with a DRX mode of the first UE and then transmitting, from the first UE to the second UE, a DRX notification that includes the DRX information, as is recited by amended independent claim 1. Moreover, independent claim 1 has been amended to include the limitations from the previous dependent claim 3. No new matter has been added by virtue of the amendment to independent claim 1. Chen discloses a Relay UE that transmits PC5 DRX configuration information to a Remote UE, which then configures its PC5 DRX based on that received information. See Chen,    [0248]-[0257]. Chen fails to teach, suggest, or disclose a method of wireless communication by a first UE by first transmitting, from the first UE to the second UE, a DRX notification that includes DRX information associated with a DRX mode of the first UE, and then entering the DRX mode after transmitting the DRX notification including the DRX information to the second UE. The dependent claims 2-5, and 8-9 are also allowable, among other things, for being dependent upon allowable independent base claim 1.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Chen clearly teaches, determining discontinuous reception (DRX) information associated with a DRX mode of the first UE including at least one of timing or location information (see para. 0246, Fig.9, step 902, Configure PC5 DRX for the remote UE, the first UE configures the PC5 discontinuous reception for the second UE according to the remote UE power saving indication); and transmitting, to a second UE (see Fig.9, Remote UE / a second UE) a DRX notification including the DRX information (see para. 0248, Fig.9, step 903, transmitting PC5 DRX configuration information to Remote UE, a second UE, see also para. 0249-0254, the PC5 discontinuous reception configuration information includes: a first inactive  timer, a second  in­ active timer, a discontinuous reception period, an on duration, a reception resource indication and a connection indication, and per para. 0253, the discontinuous reception period and the on­ duration is represented in milliseconds, the D2D communication reception resource pool period is 40 ms, and the discontinuous reception period is configured to be 800, that is, 800 ms. The on-duration is configured to be 80, that is, 80 ms); and
entering the DRX mode after transmitting the DRX notification including the DRX information to the second UE (see para. 0248-0254, 260, the relay UE {the first UE}, after transmitting the PC5 discontinuous reception configuration to the remote UE {the second UE}, the first UE calculate the on-duration position according to the PCS discontinuous reception configuration of the remote UE, and transmit the discovery information or data corresponding to the remote UE within the on-duration, and per para. 0261, in the manner, the remote UE implements the discontinuous PC5 reception, and does not need to listen to a PC5 link / entering the DRX mode after transmitting the DRX notification, thereby implementing the purpose of power saving of the remote UE, since the remote UE entering the DRX mode after transmitting the DRX notification, see also para. 0258)

Regarding claim 10, the applicant further argued that, see page 4 paragraph 3 – page  However, the Chen reference never describes any DRX information of Chen's Relay UE whatsoever. 
Moreover, independent claim 10 has been amended to clarify that the first UE 
(a) determines whether a transmission condition to the second UE has been met based on the DRX information of the DRX mode associated with the second UE, wherein the transmission condition comprises at least one of (1) a distance between the first UE and the second UE is smaller than or equal to a distance threshold value, (2) an RSRP of the DRX notification is larger than or equal to an RSRP threshold, or (3) a time is outside a DRX period specified by DRX timing information, (b) transmits at least a portion of a data packet to the second UE based on determining that the transmission condition has been met, and (c) foregoes transmission of the at least the portion of the data packet to the second UE based on determining that the transmission condition has not been met. This is disclosed in the original Specification at least in    [0071]-[0075], [0088]-[0092]. No new matter has been added. Chen fails to teach, suggest, or motivate a first UE configured to perform the amended steps, since Chen merely discloses a Remote UE that performs the PC5 DRX configuration information received by a Relay UE. See Chen,    [0256]-[0257]. Chen's Relay UE does not adjust its communication with the Remote UE based upon DRX information received by its Remote UE, as recited in amended independent claim 10. 
The dependent claims 14-15, 17, and 22 are also allowable, among other things, for being dependent upon allowable independent base claim 10.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

	Regarding claim 10, Chen discloses, receiving, from a second UE, a DRX notification including DRX information of a DRX mode associated with the second UE (see para. 0240-0241, Fig.9, step 901,Remote UE information); and determining whether a transmission condition with the second UE has been met based on the DRX information of the DRX mode associated with the second UE (see para. 246, Fig.9, step 902, the relay UE configures {determining whether a transmission condition is met}, the PC5 
wherein the transmission condition comprises at least one of (1) a distance between the first UE and the second UE is smaller than or equal to a distance threshold value, (2) a reference signal received power (RSRP) of the DRX notification is larger than or equal to an RSRP threshold, or (3) a time is outside a DRX period specified by DRX timing information (see para. 0287, the remote UE implements the discontinuous PC5 reception, and does not need to  listen to a PC5  link, thereby implementing the purpose of power saving of the remote UE); and Kalhan disclose wherein a transmission condition includes at least one of: a distance between the UE and the second UE is smaller than or equal to a distance threshold value, or a reference signal received power (RSRP) of the DRX notification is larger than or equal to an RSRP threshold (see Fig.3, para. 0035, 0042, at step 308, the request for retransmission is received at the second UE device 108. At step 310, the second UE device 108 determines whether to retransmit the requested packet via first D2D communication link 118 to the first UE device 106, based on whether one or more conditions are satisfied, the second UE device 108 compare a signal strength of the received request for retransmission with a threshold, and if the signal strength exceeds the threshold, then the second UE device 108 will retransmit the requested packet to the first UE device 106), transmitting, to the second UE, at least a portion of a data packet based on determining that the transmission condition has been met; and foregoing transmission of the at least the portion of the data packet to the second UE based on determining that the transmission condition has not been met (see Fig.1, para. 0035, Upon receiving the request for retransmission, the second UE device 108 determines whether to retransmit the requested packet to the first UE device 106. The second UE device 108 may use different criteria to make this determination. For example, the second UE device 108 may use its own controller 216 to compare a signal strength of the received request for retransmission with a threshold, and if the signal strength exceeds the threshold, then the second UE device 108 will retransmit the requested packet to the first UE device 106). 

The applicant further argued that, “Independent claim 27 has been amended to include limitations similar to those presented in claim 10 discussed above. As such, the arguments for the patentability of claim 10 above apply to claim 27 with equal force. As mentioned above, the dependent 
The examiner respectfully disagrees with the argument above. Per above cited reasons claims 1-2, 4-5, 8-10, 14-15, 17, 22-24 and 27 are not allowable.

Objection to the Specification
The specification is objected to for failure to provide antecedent basis for "... determining whether a transmission condition with the second UE has been met based on the DRX information of the DRX mode associated with the second UE...” as recited claim 10 lines 5-6. A review of the specification, see paragraph 89, discloses, “the second UE may include determining whether a retransmission condition has been met, the retransmission condition triggering retransmission of at least a portion of a data packet to the second UE after an end of the DRX mode”, however no additional description is provided in the specification, see also para. 0125-0126.

Claim Rejections - 35 USC § 112
Claims 10-11, 13-22, 27-28 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following terms are vague and unclear and leave the reader in doubt as to the meaning of the technical features to which they refer, thereby rendering the definition of the subject-matter of the concerned claims unclear.

“a transmission condition” with the second UE has not been met based on the DRX information of the DRX mode associated with the second UE, used in independent claims 10 and 27. Paragraphs 0007-0013, describes “to determine DRX information associated with a DRX mode including at least one of timing or location information … to transmit a DRX notification including the DRX information to a second UE”. However, “a transmission condition” is not describe relating to “DRX information associated with a DRX mode”.

Claim 27 is rejected for the same reason as set forth above for claim 10.

Claims 11, 13-22, 28 and 30 are also rejected, since they are dependent on the rejected base independent claims 10 and 30, respectively.

For the purpose of examination, examiner will interpret the claims as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claim(s) 1-2, 4-5, 8-9, 14-15, 17, 22-24 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (EP3499975A2, IDS submitted 2/18/2021).

As per claim 1, Chen disclose A method of wireless communications at a first user equipment (UE) (see Fig.9, Relay UE / a first UE), comprising: 
determining discontinuous reception (DRX) information associated with a DRX mode of the first UE including 
transmitting, to a second UE (see Fig.9, Remote UE / a second UE) a DRX notification including the DRX information (see para. 0248, Fig.9, step 903, transmitting PC5 DRX configuration information to Remote UE, a second UE, see also para. 0249-0254, the PC5 discontinuous reception configuration information includes: a first inactive  timer, a second  in­ active timer, a discontinuous reception period, an on duration, a reception resource indication and a connection indication, and per para. 0253, the discontinuous reception period and the on­ duration is represented in milliseconds, the D2D communication reception resource pool period is 40 ms, and the discontinuous reception period is configured to be 800, that is, 800 ms. The on-duration is configured to be 80, that is, 80 ms); and
entering the DRX mode after transmitting the DRX notification including the DRX information to the second UE (see para. 0248-0254, 260, the relay UE {the first UE}, after transmitting the PC5 discontinuous reception configuration to the remote UE {the second UE}, the first UE calculate the on-duration position according to the PCS discontinuous reception configuration of the remote UE, and transmit the discovery information or data corresponding to the remote UE within the on-duration, and per para. 0261, in the manner, the remote UE implements the discontinuous PC5 reception, and does not need to listen to a PC5 link / entering the DRX mode after transmitting the DRX notification, thereby 

As per claims 2 and 24, Chen disclose the method of claim 1.

Chen further disclose wherein the DRX information further includes a UE identifier associated with the first UE (see para. 0028, the information of the relay UE {first UE} connected or paired or 
associated with the remote UE {second UE} includes at least one of: a relay UE identifier / a UE identifier associated with the first UE). 

As per claim 4, Chen disclose the method of claim 1.

Chen further disclose wherein the DRX notification is transmitted using at least one of a unicast transmission or a broadcast transmission (see para. 0248, 0291, as shown in FIG. 11, the process   includes the step1101, the relay UE broadcasts the PC5 discontinuous  reception configuration information). 

As per claims 5 and 26, Chen disclose the method of claim 1.

Chen further disclose wherein the DRX information includes the timing information, and wherein the timing information includes a start time of a DRX period of the DRX mode and an end time of the DRX period of the DRX mode (see para. 0249- 0253, the D2D communication reception resource pool period is 40 ms, and the discontinuous reception period is configured to be 800, that is, 800 ms. The on-duration is configured to be 80, that is, 80 ms). 

As per claim 8, Chen disclose the method of claim 1.

Chen further disclose wherein the first UE corresponds to a receiver UE and the second UE corresponds to a transmitter UE in a device-to-device (D2D) wireless communication system (see Fig.9, para. 0262, D2D communication UE1 and peer UE2). 

As per claim 9, Chen disclose the method of claim 1.

Chen further disclose wherein the DRX notification is transmitted on a sidelink channel (see para. 0039,  0187, 238, and para. 0003, D2D technology/communication is called sidelink, clearly the notification is transmitted on a sidelink channel).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), and further in view of Park et al. (US Pub. No.: 2021/0014893).

As per claim 6, Chen disclose the method of claim 1.

Chen however does not explicitly wherein the location information includes a location of the UE. 

Park however disclose wherein a location information includes a location of the UE (see Fig.19, Fig.21-22, para.0248, the GPS chipset 1917 is configured to provide geographic location information of the wireless device 1902 / a location of the UE).


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a location information includes a location of the UE, as taught by Park, in the system of Chen, so to provide geographic location information of a wireless device, see Park, paragraph 248.

As per claim 7, Chen disclose the method of claim 1.

Chen however does not explicitly wherein transmitting the DRX notification includes transmitting a medium access control (MAC) control element (CE) including the DRX notification to the second UE. 

Park however disclose wherein transmitting the DRX notification includes transmitting a medium access control (MAC) control element (CE) including the DRX notification to the second UE (see Fig.4B, se para. 0098, the MAC CEs include: scheduling-related MAC CEs, discontinuous reception (DRX) related MAC CEs; timing advance MAC CEs). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting the DRX notification includes transmitting a medium access control (MAC) control element (CE) including the DRX notification to the second UE, as taught by Park, in the system of Chen, so to provide transmit a medium access control (MAC) control element (CE) including the DRX notification, see Park, paragraph 98.

As per claim 18, claim 18 is rejected the same way as claim 7.


Claims 10-11, 14-15, 22-23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), and further in view of Kalhan et al. (US Pub. No.: 2021/0120372).

As per claim 10, Chen disclose A method of wireless communications by a user equipment (UE) (see Fig.9, Relay UE, see para. 0238), comprising: 
receiving, from a second UE, a DRX notification including DRX information of a DRX mode associated with the second UE (see para. 0240-0241, Fig.9, step 901,Remote UE information); and 
determining whether a transmission condition with the second UE has been met based on the DRX information of the DRX mode associated with the second UE (see para. 246, Fig.9, step 902, the relay UE configures {determining whether a transmission condition is met}, the PC5 discontinuous reception for the UE according to the remote UE power saving indication). 
wherein the transmission condition comprises at least one of 

Chen however does not explicitly disclose transmitting, to the second UE, at least a portion of a data packet based on determining that the transmission condition has been met; and foregoing transmission of the at least the portion of the data packet to the second UE based on determining that the transmission condition has not been met.

Kalhan however disclose wherein a transmission condition includes 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting, to the second UE, at least a portion of a data packet based on determining that the transmission condition has been met; and foregoing transmission of the at least the portion of the data packet to the second UE based on determining that the transmission condition has not been met, as taught by Kalhan, in the system of Chen, so that when a first user equipment (UE) device is unable to decode a packet received from a base station, the first UE device transmits a request for retransmission of the packet, in response to the request for retransmission, one or more of the neighboring UE devices, which were able to successfully decode the same packet, retransmit the packet to the first UE device via a D2D communication link, see Kalhan, paragraph 6.

As per claim 11, the combination of Chen and Kalhan disclose the method of claim 10.

Chen however does not explicitly disclose wherein transmitting at least the portion of the data packet to the second UE comprises retransmitting at least the portion of the data packet to the second UE based on determining that the transmission condition has been met, and wherein foregoing the transmission of the at least the portion of the data packet to the second UE comprises forgoing retransmission of at least 

Kalhan however disclose wherein transmitting at least the portion of the data packet to the second UE comprises retransmitting at least the portion of the data packet to the second UE based on determining that the transmission condition has been met, and wherein foregoing the transmission of the at least the portion of the data packet to the second UE comprises forgoing retransmission of at least the portion of the data packet to the second UE based on determining that the transmission condition has not been met (see Fig.1, para. 0035, Upon receiving the request for retransmission, the second UE device 108 determines whether to retransmit the requested packet to the first UE device 106. The second UE device 108 may use different criteria to make this determination. For example, the second UE device 108 may use its own controller 216 to compare a signal strength of the received request for retransmission with a threshold, and if the signal strength exceeds the threshold, then the second UE device 108 will retransmit the requested packet to the first UE device 106, clearly the retransmission will not take place/forgo of at least the portion of the data packet to the second UE when the transmission condition has not been me / the signal strength below the threshold). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting at least the portion of the data packet to the second UE comprises retransmitting at least the portion of the data packet to the second UE based on determining that the transmission condition has been met, and wherein foregoing the transmission of the at least the portion of the data packet to the second UE comprises forgoing retransmission of at least the portion of the data packet to the second UE based on determining that the transmission condition has not been met, as taught by Kalhan, in the system of Chen, so that when a first user equipment (UE) device is unable to decode a packet received from a base station, the first UE device transmits a request for retransmission of the packet, in response to the request for retransmission, one or more of the neighboring UE devices, which were able to successfully decode the same packet, retransmit the packet to the first UE device via a D2D communication link, see Kalhan, paragraph 6.

As per claim 14, the combination of Chen and Kalhan disclose the method of claim 10.

Chen further disclose wherein the DRX information includes a UE identifier of the second UE (see para. 0240-0241, 0245). 

As per claim 15, the combination of Chen and Kalhan disclose the method of claim 14.

Chen further disclose wherein the DRX notification is received from a UE in a unicast connection, and adjusting the communication with the second UE comprises: forgoing transmission to the second UE in response to receiving the DRX notification and during the DRX mode of the second UE (see para. 0260, the relay UE, after transmitting the PC5 discontinuous reception configuration to the remote UE, also needs to calculate the on-duration position according to the PCS discontinuous reception configuration of the remote UE, and transmit the discovery information or data corresponding to the remote UE within the on-duration). 

As per claim 17, the combination of Chen and Kalhan disclose the method of claim 10.

Chen further disclose wherein the DRX information includes at least one of: timing information for a start time of a DRX period of the DRX mode and an end time of the DRX period of the DRX mode, or location information of the second UE (see para. 0240-0241, 0245, ). 

As per claim 22, the combination of Chen and Kalhan disclose the method of claim 10.

Chen further disclose wherein the first UE corresponds to a transmitter UE and the second UE corresponds to a receiver UE in a device-to-device (D2D) wireless communication system (see para. 0248, 0262,). 

As per claim 23, claim 23 is rejected the same way as claim 1. Chen also disclose An apparatus (see Fig.9, Relay UE) for wireless communication, comprising: a memory (see Fig.9, Relay UE with memory for storing) configured to store instructions; and at least one processor communicatively (see Fig.9, Relay UE with a CPU/a processor, see para. 0402-0403). 

As per claim 28, claim 28 is rejected the same way as claim 11.
As per claim 29, claim 29 is rejected the same way as claim 12.


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), in view of Kalhan et al. (US Pub. No.: 2021/0120372), and further in view of Kim (US Pub. No.:2019/0230569).

As per claim 13, the combination of Chen and Kalhan disclose the method of claim 10.

The combination of Chen and Kalhan however does not explicitly disclose wherein at least one of the distance threshold value or the RSRP threshold is derived based on a 5G quality-of-service (QOS) (5QI) indicator. 

Kim however disclose wherein a RSRP threshold is derived based on a 5G quality-of-service (QOS) (5QI) indicator (see para. 0107, Table 5 and 6, 0110-0113, QoS information QoS level is derived, see also para. 0234).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a RSRP threshold is derived based on a 5G quality-of-service (QOS) (5QI) indicator, as taught by Kim, in the system of Chen and Kalhan, so that a report message include configuration information of at least one candidate target communication node determined based on the information on the channel quality, see Kim, paragraphs 16, 0234.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), in view of Kalhan et al. (US Pub. No.: 2021/0120372), and further in view of Kim (US Pub. No.:2019/0230569).

As per claim 16, the combination of Chen and Kalhan disclose the method of claim 14.

The combination of Chen and Kalhan however does not explicitly disclose wherein the DRX notification is received from the second UE not in a unicast connection, the method further comprising: retransmitting the DRX notification to one or more UEs. 

Kim however disclose wherein a DRX notification is received from the second UE not in a unicast connection, the method further comprising: retransmitting the DRX notification to one or more UEs (see para. 0247, the specific type of control information include control information for discontinuous transmission and reception operations ( DRX operation, DTX operation), control information for retransmission operation). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the DRX notification is received from the second UE not in a unicast connection, the method further comprising: retransmitting the DRX notification to one or more UEs, as taught by Kim, in the system of Chen and Kalhan, so that a report message include configuration information of at least one candidate target communication node determined based on the information on the channel quality, see Kim, paragraphs 16, 0234.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), Kalhan et al. (US Pub. No.: 2021/0120372), and further in view of Rao et al (US Pub. No.:2021/0045093).

As per claim 19, the combination of Chen and Kalhan disclose the method of claim 10.

The combination of Chen and Kalhan however does not explicitly disclose wherein the UE is associated with a multicast group of UEs. 

Rao however disclose wherein a UE is associated with a multicast group of UEs (see para. 0118, 0120, 0127, the UE is associated with a multicast group of UEs). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a UE is associated with a multicast group of UEs (see para. 0118, 0120, 0127, the UE is associated with a multicast group of UEs, as taught by Kim, in the system of Chen and Kalhan, so as to support sidelink (SL) resource allocation in user equipment (UE) groups in a communication network, see Kim, paragraphs 2-4.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), Kalhan et al. (US Pub. No.: 2021/0120372), in view of Rao et al (US Pub. No.:2021/0045093), and further in view of Thangarasa (US Pub. No.:2018/0206252).

As per claim 20, the combination of Chen and Rao disclose the method of claim 19.

The combination of Chen, Kalhan and Rao however does not explicitly disclose transmitting a second DRX notification including second DRX information to each of the UEs in the multicast group of UEs. 

Thangarasa however disclose transmitting a second DRX notification including second DRX information to each of the UEs in the multicast group of UEs (see para. 0076-0086, network node 115 is capable of scheduling UEs 110 according to different scheduling schemes or algorithms when UEs 110 are configured with DRX cycle. This scenario is referred to herein as a second activity scenario. UEs 110 can be configured with one or more DRX cycles. As one example of the second activity scenario, UE 110B may be configured with DRX cycle for ProSe reception only while no DRX is configured for WAN 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting a second DRX notification including second DRX information to each of the UEs in the multicast group of UEs, as taught by Thangarasa, in the system of Chen, Kalhan and Rao, so as to determine whether a wireless device is configured with discontinuous reception on a first communication link, and comparing a target quality for a second communication link with an interruption probability or rate due to operation of the first communication link, see Thangarasa, paragraphs 16, 0234.

As per claim 21, the combination of Chen, Kalhan and Rao disclose the method of claim 19.

The combination of Chen, Kalhan and Rao however does not explicitly disclose wherein the first UE and each UE in the multicast group of UEs share a common DRX period. 

Thangarasa however disclose wherein a UE and each of the UEs in the multicast group share a common DRX period (see para. 0076-0086, UE 110B is configured with the same DRX cycle for both WAN signal reception and ProSe signal reception. The same DRX cycle means that the UEs receiver in the group is inactive during the DRX ON period and active during the DRX OFF period for both WAN and ProSe operations at the same time. The turning ON/OFF of the two receiver chains takes place at the same time). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a UE and each of the UEs in the multicast group share a common DRX period, as taught by Thangarasa, in the system of Chen, Kalhan and Rao, .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3499975A2), in view of Kalhan et al. (US Pub. No.: 2021/0120372), and further in view of Thangarasa et al (US Pub. No.:2018/0206252).

As per claim 30, the combination of Chen and Kalhan disclose the apparatus of claim 27.

The combination of Chen and Kalhan however does not explicitly disclose wherein the DRX notification is received from a UE in a unicast connection, and to  forego the transmission of the at least the portion of the data packet to with the second UE, the at least one processor is further configured to: forgo the transmission to the second UE in response to receiving the DRX notification and during the DRX mode of the second UE. 

Thangarasa however disclose wherein the DRX notification is received from a UE in a unicast connection, and to adjust the communication with the second UE, the at least one processor is further configured to: forgo transmission to the second UE in response to receiving the DRX notification and during the DRX mode of the second UE (see para. 0086-0091, only sending to the second UE during the DRX ON mode of the second UE, else not transmitting). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the DRX notification is received from a UE in a unicast connection, and to  forego the transmission of the at least the portion of the data packet to with the second UE, the at least one processor is further configured to: forgo the transmission to the second UE in response to receiving the DRX notification and during the DRX mode of the second UE, as taught by Thangarasa, in the system of Chen and Kalhan, so as to determine whether a wireless device is configured with discontinuous reception on a first communication link, and comparing a target quality .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shrivastava (US Pub. No.:2021/0297842) – see para. 0068, “a method for enabling side link relay discovery in device to device (D2D) communication, the method comprises steps of receiving, by a relay User Equipment (UE), a DRX configuration request from a remote User Equipment (UE) over a PC-5 link. The remote UE transmits the DRX configuration request to the relay UE over the PC-5 link. Further, the method comprises of based on the received DRX configuration request, the relay UE determines an optimal DRX configuration for the remote UE. Further, the method comprises of the relay UE sending the DRX configuration to the remote UE over the PC5 link and ensures no data is transmitted to the remote UE during the DRX period”.
Huang (US Pub. NO.:2021/0037468), see para. 0566, “Referring to FIGS. 3 and 4, in one exemplary embodiment of a first UE for performing sidelink communication, wherein a network node provides a first DRX information, wherein the first UE monitors downlink channel(s) discontinuously at least based on the first DRX information. The first UE 300 includes a program code 312 stored in the memory 310. The CPU 308 could execute program code 312 to enable the first UE to determine second DRX information at least based on the first DRX information, wherein the first UE monitors or senses sidelink channel(s) or sidelink resource pool(s) discontinuously at least based on the second DRX information”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469